Exhibit CONSOLIDATED BALANCE SHEETS (Unaudited, Expressed in thousands of US dollars) March 31, December 31, Note 2008 2007 ASSETS $ $ Current Assets: Cash and cash equivalents 4 132,408 113,265 Gold bullion (market value $150,484; December 31,2007: 5 59,768 53,982 Receivables and other current assets 66,200 77,221 Inventories 6 90,538 89,230 348,914 333,698 Other long-term assets 109,455 88,416 Working interests 123,371 112,478 Royalty interests 33,585 34,835 Mining assets 1,009,467 1,023,961 Exploration and development 221,174 225,473 Goodwill 361,648 361,648 Other intangible assets 14,339 15,103 2,221,953 2,195,612 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities 139,711 127,672 Dividends payable - 17,625 Current portion of long-term liabilities 27,901 32,430 167,612 177,727 Long-term liabilities: Long-term debt 7 5,642 5,696 Future income and mining tax liability 159,878 157,956 Asset retirement obligations 75,802 77,506 Accrued benefit liability 6,268 6,360 Long-term portion of forward sales liability 5,799 10,472 253,389 257,990 Non-controlling interest 9,441 8,579 Shareholders' equity: Common shares 8 1,647,837 1,633,119 Stock-based compensation 19,775 20,034 Warrants 24,391 24,391 Retained earnings 83,926 49,553 Accumulated other comprehensive income 9 15,582 24,219 1,791,511 1,751,316 2,221,953 2,195,612 Commitments and contingencies (note 11) Subsequent events (note 15) See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited, Expressed in thousands of US dollars, except per share amounts) First quarter ended March 31, Note 2008 2007 Revenues 207,952 146,358 Expenses: $ $ Mining costs, excluding depreciation, depletion and amortization 10 108,084 95,574 Depreciation, depletion and amortization 40,685 23,590 148,769 119,164 59,183 27,194 Earnings from working interests 10,893 6,284 70,076 33,478 Other: Corporate administration 8,589 6,344 Exploration 7,969 6,004 Interest expense 99 657 Foreign exchange 192 888 Non-hedge derivative loss (gain) 11 (1,484) 524 Investment expense (income) 73 (858) 15,438 13,559 Non-controlling interest 862 107 16,300 13,666 Earnings before income and mining taxes 53,776 19,812 Income and mining taxes: Current taxes 16,241 7,980 Future taxes 3,162 547 19,403 8,527 Net earnings 34,373 11,285 Weighted average number of common shares outstanding (in thousands) 8 Basic 294,901 292,797 Diluted 295,573 294,650 Basic and diluted net earnings per share 8 0.12 0.04 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. 2 Consolidated Statements of Comprehensive Income (Loss) (Unaudited, Expressed in thousands of US dollars) First quarter ended March 31, Note 2008 2007 $ $ Net earnings 34,373 11,285 Other comprehensive income (loss), net of tax: Cumulative translation adjustment Unrealized gain (loss) on translating financial statements of net investment in self-sustaining foreign operations (8,222 ) 1,595 Change in unrealized gains (losses) on available- for-sale financial assets Unrealized losses on available-for-sale financial assets, net of tax of $112 (2007: $127) (415 ) (1,116 ) Total other comprehensive income, net of tax 9 (8,637 ) 479 Comprehensive income 25,736 11,764 Consolidated Statements of Retained Earnings (Unaudited, Expressed in thousands of US dollars) First quarter ended March 31, 2008 2007 $ $ Retained earnings, beginning of period 49,553 109,038 Net earnings 34,373 11,285 Retained earnings, end of period 83,926 120,323 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. 3 Consolidated Statements of Cash Flows (Unaudited, Expressed in thousands of US dollars) First quarter ended March 31, Note 2008 2007 $ $ Operating activities: Net earnings 34,373 11,285 Disbursement to defined benefit plans (20 ) (31 ) Disbursement to asset retirement obligations (1,585 ) (254 ) Items not affecting cash: Earnings from working interests (10,893 ) (6,284 ) Depreciation, depletion and amortization 40,685 23,590 Amortization of forward sales liabililty (4,343 ) (9,087 ) Future income and mining taxes 3,162 547 Stock-based compensation 478 578 Non-hedge derivative losses (gains) (1,484 ) 524 Gain on sales of assets (4,026 ) (75 ) Unrealized foreign exchange losses (gains) 146 (391 ) Accretion expenses - asset retirement obligations 1,158 973 Future benefit expense 208 91 Non-controlling interest 862 107 Change in non-cash working capital 14,020 (4,922 ) 72,741 16,651 Investing activities: Mining assets (28,100 ) (18,878 ) Exploration and development (2,937 ) (6,113 ) Long-term ore stockpiles (6,481 ) - Investments (1,770 ) - Restricted cash (6,755 ) - Other assets 39 31 Proceeds from sales of assets 59 185 (45,945 ) (24,775 ) Financing activities: Proceeds from loan - 7,500 Repayment of long-term debt (4,009 ) (25,754 ) Issue of common shares, net of issue costs 13,981 1,376 Dividends paid (17,625 ) (17,570 ) (7,653 ) (34,448 ) Increase (decrease) in cash and cash equivalents from continuing operations 19,143 (42,572 ) Increase in cash and cash equivalents from discontinued operations - 28,451 Net increase (decrease) in cash and cash equivalents 19,143 (14,121 ) Cash and cash equivalents, beginning of period 113,265 124,325 Cash and cash equivalents, end of period 4 132,408 110,204 Supplemental cash flow information: Interest paid 64 747 Income and mining taxes paid 4,014 2,879 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. 4 Notes to the Interim Consolidated Financial Statements (Unaudited.
